Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (US 2020/0050208) in view of Shamlian (US Patent 9,375,842) and Hoyda (US Patent 10,350,564)
Claim 1
Frick discloses a mobile robot (Frick, ¶ 42: “autonomous lawn mower 100”), comprising: 

    PNG
    media_image1.png
    444
    624
    media_image1.png
    Greyscale

as the mobile robot, (Frick, ¶ 42: “wireless radio 117 may communicate over a…network with a mobile device 119”; ¶ 46: “For instance, some embodiments may include a global positioning system (GPS) receiver 116 (or other position sensor that may provide similar data) that is adapted to estimate a position of the mower 100 within a work region and provide such information to a controller 120 (described below).”); 
a main body (Frick, ¶ 42: “mower 100 may further include…housing 102”); 
a weight sensing sensor configured to sense an external force applied to the main body (Frick, ¶ 48: “One example of contact sensing includes using a contact bumper protruding from the housing 102, or the housing itself, that can detect when the mower 100 has contacted the obstacle”); 
an obstacle sensing sensor configured to sense an obstacle approaching in a predetermined range (Frick, ¶ 48: “Non-contact sensors may use acoustic or light waves to detect the obstacle, sometimes at a distance from the mower 100 before contact with the obstacle (e.g., using infrared, radio detection and ranging (radar), light detection and ranging (lidar), etc.).”); 
a blade disposed on a lower portion of the main body to cut lawn (Fig. 1; ¶ 44: “An implement (e.g., a grass cutting element, such as a blade 110)”); and 

wherein the processor is configured to specify a position of the mobile robot in a work area, based on information received through the transceiver, generate a spatial map corresponding to the work area, and update position information of the obstacle on the spatial map based on the specified position of the mobile robot and a sensing range of the obstacle sensing sensor (Frick, ¶ 105: “An obstacle detection module 432 may provide information regarding the presence of an obstacle in the work region and the position of the obstacle based on sensor data from the sensors 420. The navigation system 404 may also define and update a map 434, or navigation map, of at least the work region.”).
Frick does not explicitly disclose, but Hoyda makes obvious a processor configured to stop driving of the blade, when sensing an external force exceeding a predetermined intensity through the weight sensing sensor or sensing the obstacle in the predetermined range through the obstacle sensing sensor, in the middle of moving while driving the blade, and to stop the movement of the mobile robot (“The systems disclosed describe an autonomous lawn mower that improves obstacle avoidance by combining a collision sensor with a vision-based obstacle avoidance system, where the vision system will in certain manners mimic the input that would be received from the collision sensor to provide a more accurate and responsive signal to the drive system and/or the cutting blade system to avoid collisions and/or stop the mower and if necessary stop the blades. For purposes of this disclosure, obstacles are objects or surfaces an autonomous lawn mower would not reasonably mow. For example, an autonomous lawn mower might be programmed not to mow large sticks, significant holes, animals, sidewalks, lawn décor, toys, and children….when lawn mower 201 collides with an obstacle, collision sensor 112 (a Hall Effect sensor, for purposes of this example) displaces based on the bumper’s contact with the obstacle, and collision assembly 111 produces the threshold signal instead of the zero-signal. Based on the detection of this shift from the zero-signal to the threshold signal, main processor 102 will then command drive controller 104 or blade controller 106 to initiate a change to the normal operation of lawn mower 201, such as an evasive maneuver like a turn or blade stoppage.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider both sensors and stopping the blade as claimed.  As disclosed above, the combination of sensors is an improvement on collision sensors alone in the context of stopping a blade when an obstacle is detected.  Therefore one of ordinary skill in the art would consider the improvement in the context of Frick’s system, which utilizes the same sensor combinations. 
Frick does not explicitly mention use of a transceiver in the context of claim 1.  However Shamlian discloses a transceiver (Shamlian, Col. 2: “the beacon is configured to transmit a beacon identifier signal to the robotic lawnmower (e.g., which may use the beacon identifier signal for localization of the robotic lawnmower with respect to the beacon). In some implementations, the beacon identifier includes a sequence value corresponding to a sequential position (e.g., 1, 2, 3, . . . n)…The localization signal may allow the robotic lawnmower to calculate a pose of the robotic lawnmower based on at least one of signal strength ranging (SSR), time difference of arrival (TDOA), or an angle of arrival (AOA).”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a transceiver such as AOA to determine position.  As disclosed by Shamlian, AOA is one of several known methods for position determination and performs the same function of allowing the mower to determine a position or pose.  Therefore one of ordinary skill in the art would have considered methods such as AOA, which were known in the field of endeavor before the time of filing.  

Claim 2
Frick does not explicitly disclose, but Shamlian makes obvious wherein the transceiver is configured to receive a wireless signal transmitted from three or more wireless communication anchors disposed in the work area of the mobile robot, and wherein the processor is further configured to specify the position of the mobile robot on the work area based on an incident angle of the wireless signal, when receiving the wireless signal through the transceiver (“The robot 100 may localize by determining an angle and range (e.g., distance D1, D2, D3 as shown in FIG. 5”)

    PNG
    media_image2.png
    389
    459
    media_image2.png
    Greyscale

Shamlian, Col. 2: “the beacon is configured to transmit a beacon identifier signal to the robotic lawnmower (e.g., which may use the beacon identifier signal for localization of the robotic lawnmower with respect to the beacon). In some implementations, the beacon identifier includes a sequence value corresponding to a sequential position (e.g., 1, 2, 3, . . . n)…The localization signal may allow the robotic lawnmower to calculate a pose of the robotic lawnmower based on at least one of signal strength ranging (SSR), time difference of arrival (TDOA), or an angle of arrival (AOA).”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a transceiver such as AOA to determine position.  As disclosed by Shamlian, AOA is one of several known methods for position determination and performs the same function of allowing the mower to determine a position or pose.  Therefore one of ordinary skill in the art would have considered methods such as AOA, which were known in the field of endeavor before the time of filing.  
Claim 3
Frick discloses wherein the processor is further configured to generate a spatial map corresponding to the work area according to the movement of the mobile robot in real time(Frick, ¶ 105: “An obstacle detection module 432 may provide information regarding the presence of an obstacle in the work region and the position of the obstacle based on sensor data from the sensors 420. The navigation system 404 may also define and update a map 434, or navigation map, of at least the work region.”).
Frick does not explicitly disclose, but Shamlian makes obvious (“More complex commercial mowers may try to localize or to map the mowing area, again using a complex system of sensors and/or active or passive beacons (e.g., sonar, RF, RSS, TDOA, AOA, NFER, encoded optical retro-reflector detection, machine vision).; Shamlian, Col. 2: “the beacon is configured to transmit a beacon identifier signal to the robotic lawnmower (e.g., which may use the beacon identifier signal for localization of the robotic lawnmower with respect to the beacon). In some implementations, the beacon identifier includes a sequence value corresponding to a sequential position (e.g., 1, 2, 3, . . . n)…The localization signal may allow the robotic lawnmower to calculate a pose of the robotic lawnmower based on at least one of signal strength ranging (SSR), time difference of arrival (TDOA), or an angle of arrival (AOA).”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a transceiver when mapping.  As disclosed by Shamlian, AOA is one of several known methods for position determination and performs the same function of allowing the mower to determine a position or pose.  Therefore one of ordinary skill in the art would have considered methods
Claim 4
Frick further discloses further comprising a storage, wherein the processor is further configured to: store, in the storage, temporary node information comprising at least one of position information of the mobile robot, sensing range information of the obstacle sensing sensor, or position information of the sensed obstacle, when the obstacle is sensed in the sensing range of the obstacle sensing sensor, while a spatial map corresponding to the work area is generated, and update the temporary node information on the generated spatial map, when the spatial map has been generated (The scope of temporary is unclear from the claim language and not defined in applicant’s specification.  Frick considers the position of the obstacle and updates the map based on position.  Frick, ¶ 105: “An obstacle detection module 432 may provide information regarding the presence of an obstacle in the work region and the position of the obstacle based on sensor data from the sensors 420. The navigation system 404 may also define and update a map 434, or navigation map, of at least the work region.”).
Claim 5
Frick further discloses further comprising a storage for storing the generated spatial map, wherein the processor is further configured to update node information comprising at least one of position information of the mobile robot, sensing range information of the obstacle sensing sensor, or position information of the sensed obstacle on the spatial map stored in the storage, when sensing the obstacle in the sensing range of the obstacle sensing sensor (Storage would be implicit in the generation of a computer map which can be utilized later by the mower:  Frick, ¶ 105: “An obstacle detection module 432 may provide information regarding the presence of an obstacle in the work region and the position of the obstacle based on sensor data from the sensors 420. The navigation system 404 may also define and update a map 434, or navigation map, of at least the work region.”).
Claim 6
Frick does not explicitly disclose, but Shamlian makes obvious wherein the transceiver comprises three or more Angle Of Arrival (AOA) antennas, and wherein the processor is further configured to specify the position of the mobile robot on the work area based on the incident angle of the wireless signal, when receiving the wireless signal through the AOA antennas (Shamlian, Col. 2: “the beacon is configured to transmit a beacon identifier signal to the robotic lawnmower (e.g., which may use the beacon identifier signal for localization of the robotic lawnmower with respect to the beacon). In some implementations, the beacon identifier includes a sequence value corresponding to a sequential position (e.g., 1, 2, 3, . . . n)…The localization signal may allow the robotic lawnmower to calculate a pose of the robotic lawnmower based on at least one of signal strength ranging (SSR), time difference of arrival (TDOA), or an angle of arrival (AOA).”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider AOA to determine position.  As disclosed by Shamlian, AOA is one of several known methods for position determination and performs the same function of allowing the mower to determine a position or pose.  Therefore one of ordinary skill in the art would have considered methods such as AOA, which were known in the field of endeavor before the time of filing.  
Claim 11
Frick does not explicitly disclose, but Hoyda makes obvious wherein the processor is further configured to control the blade to perform the lawn cutting, when the external force applied by exceeding the predetermined intensity to the main body is resolved (Hoyda, Col. 6: “Further, optional step 159 includes an adjustment command to blade system 106, which can brake or shut off the blade(s). In essence, each of steps 158 and 159 help lawn mower 110 avoid further impacts with the obstacle and decrease the risk of injury or property damage. After adjusting either drive system 105 or blade system 106, lawn mower 110 resumes its navigation, at 160, via a path that avoids a repeated collision with the obstacle.”) 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a toggle for stopping the blade as claimed.  As disclosed above, the combination of sensors is an improvement on collision sensors alone in the context of stopping a blade when an obstacle is detected.  Therefore one of ordinary skill in the art would consider the improvement in the context of Frick’s system, which utilizes the same sensor combinations. 

Claim 16
Frick does not explicitly disclose, but Hoyda makes obvious wherein the processor is further configured to: set a toggle switch to an ON state or an OFF state, drive the blade, when the toggle switch is in the ON state, and stop the driving of the blade, when the toggle switch is in the OFF state (Hoyda, Col. 6: “Further, optional step 159 includes an adjustment command to blade system 106, which can brake or shut off the blade(s). In essence, each of steps 158 and 159 help lawn mower 110 avoid further impacts with the obstacle and decrease the risk of injury or property damage. After adjusting either drive system 105 or blade system 106, lawn mower 110 resumes its navigation, at 160, via a path that avoids a repeated collision with the obstacle.”) 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a toggle for stopping the blade as claimed.  As disclosed above, the combination of sensors is an improvement on collision sensors alone in the context of stopping a blade when an obstacle is detected.  Therefore one of ordinary skill in the art would consider the improvement in the context of Frick’s system, which utilizes the same sensor combinations. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (US 2020/0050208) in view of Shamlian (US Patent 9,375,842), Hoyda (US Patent 10,350,564) and Zhao (US
Claim 10
Frick does not disclose, but Zhao makes obvious wherein the processor is further configured to transmit a message about the stop of the lawn cutting to the mobile terminal through the transceiver (Zhao, ¶ 100: “Specifically, in order to avoid causing damage to the specific object or avoid causing damage to the auxiliary cutting unit by the specific object, the automatic mower may stop the working of the auxiliary cutting unit or reduce the cutting speed of the auxiliary cutting unit, or lower the cutting energy of the auxiliary cutting unit. In addition, the automatic mower can move through making a turn, avoidance, or the like to avoid damage. In addition, the automatic mower may remind a user of the occurrence of an unforeseen circumstance by giving a warning, for example, transmit an alarm signal on the machine or transmit a warning message to a mobile phone of the user.”), and control the blade to perform the lawn cutting, when receiving a command to perform the lawn cutting through the transceiver from the mobile terminal (Zhao, ¶ 104: “Specifically, that the automatic mower receives the instruction of the user to resume the normal working mode includes: restarting, by the user”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider notifying the user.  As disclosed by Frick, mobile device communication is contemplated.  Therefore Frick would benefit from the notification on stoppage of cutting as disclosed as advantageous by Zhao.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (US 2020/0050208) in view of Shamlian (US Patent 9,375,842), Hoyda (US Patent 10,350,564) and Kraft (US 2019/0357430)

Claim 12
Frick does not disclose, but Kraft makes obvious wherein the processor is further configured to reset a movement route of the mobile robot to a direction different from a direction where the obstacle has been disposed, when sensing the obstacle through the obstacle sensing sensor, and control the blade to perform the lawn cutting along the reset movement route (Kraft, Fig. 7; ¶ 86: “In FIG. 7, another method 510 for modifying the travel path 502 to deal with the obstacle 504 is shown. The method 510 is similar to method 500 in many respects, except that the sensor 130 uses contact sensing to detect the obstacle 504 upon contact of the mower 100 with the obstacle 504. The mower 100 rotates to avoid the obstacle 504 and travels along detour 512 around the obstacle (e.g., wide of the obstacle). In general, the detour 512 may take a path that is tighter to the obstacle 504 than detour 506. The mower 100 then continues onward toward the planned destination waypoint after clearing the obstacle. In some embodiments, the detour 512 may be analyzed for problem areas, similar to a planned travel path.”)

    PNG
    media_image3.png
    531
    248
    media_image3.png
    Greyscale

Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to consider a reset route as claimed.  The motivation would have been to allow optimal cutting while responding to the obstacle. 
Allowable Subject Matter
Claim(s) 7-9, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 7, Frick suggest updating the map in response to an obstacle detection, but does not disclose storing information on a stop point and moving to the charging station. 
Regarding claim(s) 13, the cited references suggest alerts and warnings but do not suggest a warning such that the obstacle moves.
Regarding claim(s) 8-9, 15, the subject matter depends from allowable claim 7. 
Regarding claim(s) 14, the subject matter depends from allowable claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611